                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    LAS VEGAS SANDS, LLC,                                 Case No. 2:14-CV-2115 JCM (CWH)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     FEI X. LI,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiff Las Vegas Sands, LLC d/b/a The Venetian Resort
               14     Hotel Casino/The Palazzo Resort Hotel Casino’s (“plaintiff”) notice of dismissal with prejudice.
               15     (ECF No. 39).
               16            Plaintiff filed its complain in state court in October 2014. (ECF No. 1). Defendant Fei X
               17     Li (“defendant”) removed the action to federal court and answered the complaint. (ECF Nos. 1,
               18     4).
               19            Nearly a year later, in November 2015, defendant filed chapter 7 bankruptcy. (ECF No.
               20     39 at 2). This action was automatically stayed under 11 U.S.C. § 362. (ECF No. 30). Defendant
               21     was discharged from bankruptcy on February 29, 2016, and the defendant provided the court with
               22     a copy of his discharge on July 5, 2019. (ECF No. 35).
               23            Plaintiff now seeks to dismiss the action because the underlying debt was discharged by
               24     defendant’s bankruptcy. (ECF No. 39).
               25            Accordingly,
               26            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s notice of
               27     dismissal with prejudice (ECF No. 39) be, and the same hereby is, GRANTED.
               28

James C. Mahan
U.S. District Judge
                1           IT IS FURTHER ORDERED that plaintiff’s claims against defendant be, and the same
                2     hereby are, DISMISSED with prejudice.
                3           The clerk is instructed to close the case accordingly.
                4           DATED September 10, 2019.
                5                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
